272 So.2d 696 (1973)
PIER I IMPORTS, INC.
v.
Sargent PITCHER, Jr.
No. 53147.
Supreme Court of Louisiana.
January 30, 1973.
Writ denied. There is no merit in the complaint.
BARHAM, J., dissents from the writ refusal and assigns reasons.
BARHAM, Justice (dissenting from the refusal to grant a writ).
I believe that this writ should have been granted to consider the complaint of the relators that the district attorney for the Parish of East Baton Rouge has violated relators' constitutional right to equal protection of the laws. Relators have been prosecuted three times for violating the Sunday Closing Law, R.S. 51:194. This suit was instituted to enjoin the district attorney from similar action in the future. A stipulation was offered at the trial to show hundreds of violations of this law every Sunday in the City of Baton Rouge which are known to the district attorney. The district attorney, however, admitted that the only prosecutions pursued by him under this law are those instigated by citizen complaints, and that the three prosecutions against relators were the only ones he had ever undertaken. This practice permits some, like relators in this case, to be prosecuted for activities in which others engage with impunity. The delegation of the prosecutorial function in this manner denies equal protection and due process to these relators. The Fourteenth and Fifth Amendments of the United States Constitution are violated by these procedures. I respectfully dissent from the refusal to grant the writ.